The plaintiff in error, J.P. Porter, was convicted of a charge that he did keep a place 1 1/2 miles north of the town of Orr, Love county, with the intent and purpose of selling intoxicating liquors, and his punishment was fixed at one year in the penitentiary. To reverse the judgment rendered on the verdict, an appeal was perfected.
This is a prosecution under section 4, and 26, Session Laws 1913, which provision of the state was, in the case of Proctor v. State, 15 Okla. Crim. 338, 176 P. 771, held unconstitutional and void. For the reasons stated in the opinion in the Proctor Case, the judgment is reversed. *Page 677